DAUKSCH, J.
This is an appeal from a sentence which violates the rule set out in Tripp v. State, 622 So.2d 941 (Fla.1993). Thus we must vacate the sentence and remand for a proper one. The question posed in Tripp was:
IF A TRIAL COURT IMPOSES A TERM OF PROBATION ON ONE OFFENSE CONSECUTIVE TO A SENTENCE OF INCARCERATION ON ANOTHER OFFENSE, CAN JAIL CREDIT FROM THE FIRST OFFENSE BE DENIED ON A SENTENCE IMPOSED AFTER A REVOCATION OF PROBATION THE SECOND OFFENSE?
The supreme court said no, so we all must follow that dictate. In addition, it appears the sentencing seoresheet should be corrected regarding points for victim injury, and the sentence rendered accox-dingly.
SENTENCE VACATED, REMANDED.
W. SHARP and THOMPSON, J., concur.